—In an action to enjoin the defendants’ alleged noncompliance with the operating procedures of the Westchester County Department of Corrections regarding the proper maintenance of safety posts at correctional facilities, the plaintiff appeals from an order of the Supreme Court, Westchester County (Donovan, J.), entered March 24, 1992, which dismissed the complaint.
Ordered that the order is affirmed, with costs.
The plaintiff has failed to state a cause of action pursuant to New York Constitution, article I, § 6 and therefore the complaint was properly dismissed (cf., Collins v City of Harker Hgts., 503 US —, 112 S Ct 1061). Thompson, J. P., Pizzuto, Santucci and Goldstein, JJ., concur.